      Case: 1:21-cv-00075-MPM-DAS Doc #: 7 Filed: 06/02/21 1 of 1 PageID #: 78




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JAMES ALLEN HIGGINBOTHAM                                                             PETITIONER

V.                                                                NO. 1:21-CV-00075-MPM-DAS

BURL CAIN                                                                           RESPONDENT

                   ORDER DISMISSING CASE WITHOUT PREJUDICE

       This matter comes before the Court, sua sponte, for consideration of dismissal. On April

29, 2021, Petitioner James Allen Higginbotham, filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Doc. # 1. On that same date, Petitioner submitted an

application for leave to proceed in forma pauperis (“IFP”) in this action. Doc. # 3. Because

Petitioner had sufficient funds to pay the filing fee, the Court entered an Order on May 3, 2021,

denying Petitioner’s IFP application. Doc. # 5. In that Order, the Court directed Petitioner to

pay the filing fee within twenty-one days, otherwise his “action may be dismissed.” Id. Despite

this directive, Petitioner has failed to pay the filing fee and the deadline for doing so has passed.

Petitioner, however, signed and returned an Acknowledgement of Receipt, confirming that he

received the aforementioned order on May 11, 2021. See Doc. # 6. Accordingly, the Court

finds that the instant case is hereby DISMISSED without prejudice for failure to obey an order

of the Court under Rule 41(b) of the Federal Rules of Civil Procedure.

       SO ORDERED, this the 2nd day of June, 2021.


                                               /s/ Michael P. Mills
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
